Per Curiam.
The suit in this case was brought to recover damages for personal injuries. The trial resulted in a verdict for the plaintiff for $7,500.
The defendant obtained a rule to show cause and writes down three reasons for a new trial.
The plaintiff was injured on East ,33d street, Paterson, on May 3d, 1921. As a one-man trolley car passed by a standing automobile, the front door flew open, the steps dropped and in consequence the car crashed into the side of the automobile severely injuring the plaintiff, who was standing by the side of the automobile.
The liability of the defendant company is conceded. It is argued, however, the damages axe excessive and it was error to permit the plaintiff to testify as to his income before and after the accident. This was proper under such cases as Bartow v. Erie Railroad Co., 73 N. J. L. 12; Robinowitz v. Hawthorne, 89 Id. 308.
We think the damages assessed by the jury are not excessive under the evidence.
The rule to show cause is discharged, with costs.